     Case: 3:21-cr-00003-RAM-RM Document #: 42 Filed: 09/10/21 Page 1 of 2




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:21-cr-0003
                                                )
BLAS SEBASTIAN PANZARDI DAVILA,                 )
                                                )
                      Defendant.                )
                                                )

                                            ORDER
       BEFORE THE COURT is the trial in this matter currently scheduled for September 13,
2021. For the reasons stated herein, the time to try this case is extended up to and including
November 8, 2021.
       In response to the COVID-19 pandemic, the Chief Judge of the District Court of the
Virgin Islands entered a general order concerning operations of the Court on March 17, 2020.
The Chief Judge has thus far extended the order sixteen times, finding that the ends of justice
require excluding March 18, 2020, through September 30, 2021, from the Speedy Trial count
in all criminal matters.
       To date, the COVID-19 virus has claimed more than 656,000 lives in the United States
(65 of which have been in the U.S. Virgin Islands). COVID-19 continues to present an
unpredictable threat to public health and safety, as shown in the recent surge in COVID-19
cases both in the continental United States and the Virgin Islands. As such, the Court finds
that extending the period within which Defendant Davila may be tried under the Speedy Trial
Act is necessary for the protection and well-being of the Defendant, the jury, the prosecutors,
the witnesses, the Court’s personnel, and the general public at large.
       The premises considered, it is hereby
       ORDERED that the time beginning from the date of this order granting an extension
through November 8, 2021, SHALL be excluded in computing the time within which the trial
in this matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
     Case: 3:21-cr-00003-RAM-RM Document #: 42 Filed: 09/10/21 Page 2 of 2
United States v. Davila
Case No.: 3:21-cr-0003
Order
Page 2 of 2

        ORDERED that the parties SHALL file and serve a pre-trial brief no later than
November 1, 2021, which shall include the following: (a) proposed list of witnesses; (b)
proposed list of exhibits; (c) estimated length of case-in-chief and case-in-defense; (d)
proposed non-standard voir dire questions; and (e) proposed non-standard jury instructions
related to the elements of the charges and defenses; it is further
        ORDERED that the parties SHALL provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits no later than November 3, 2021;1 and it is further
        ORDERED that the jury selection and trial in this matter SHALL commence promptly
at 9:00 a.m. on November 8, 2021, in St. Thomas Courtroom 1.


Dated: September 10, 2021                                  /s/ Robert A. Molloy
                                                           ROBERT A. MOLLOY
                                                           Chief Judge




1Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Defense exhibits shall be labelled sequentially beginning with Defense Exhibit A.
